This is an appeal by the employer and its insurance carrier from an award to Wilhelmina Preuss, dependent mother of Florence Preuss, deceased employee. Deceased was employed as a saleslady by the employer. On February 9, 1932, while waiting on a customer she attempted to draw a heavy bolt of satin from a shelf in the establishment of her employer and while so doing the bolt fell and struck her on the left breast. Immediately she suffered pain. The pain abated and she continued in her employment until June, 1932, when she noticed a swelling of her left breast. On July 15, 1932, she was sent to a hospital and submitted to several operations as a result of which both breasts were amputated on a diagnosis of carcinoma. Deceased did not notify her employer until July 15, 1932. She died April 8, 1934. The Industrial Board extended the time of the deceased employee *841for filing a claim to May 23, 1933. The Board excused the failure of deceased to give notice of her injury within the time prescribed by section 18 of the Workmen’s Compensation Law on the ground that notice could not have been given by her because of the fact that the deceased was not aware during the time fixed for such notice that the accident had caused any injury which might be disabling, and that the employer was not prejudiced by the failure to give such notice. There is evidence to sustain the determinations of the Industrial Board. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.